                   IN THE UNITED STATES DISTRICT COURT
                       NORTHERN DISTRICT OF TEXAS
                             DALLAS DIVISION

BETTY ANN B.,                              §
                                           §
             Plaintiff,                    §
                                           §
V.                                         §          No. 3:18-cv-2287-BN
                                           §
SOCIAL SECURITY                            §
ADMINISTRATION,                            §
                                           §
             Defendant.                    §

                    MEMORANDUM OPINION AND ORDER

      Plaintiff Betty Ann B. filed a pro se action requesting judicial review of the

decision of the Commissioner of Social Security denying her claim for disability

insurance benefits (“DIB”). Her action is before the undersigned United States

magistrate judge for all proceedings under 28 U.S.C. § 636(c). See Dkt. No. 23

      The Court granted Plaintiff leave to proceed in forma pauperis, see Dkt. No. 6,

and she filed verified responses to the Court’s screening questionnaire, see Dkt. No. 8,

prompting the Court to order that her complaint be served, see Dkt. Nos. 9, 10, & 11.

      The Commissioner answered. See Dkt. No. 16. Plaintiff filed a court-ordered

opening brief. See Dkt. Nos. 21 & 26. The Commissioner responded. See Dkt. No. 27.

But Plaintiff failed to file a reply brief, and the deadline by which to do has expired.

See Dkt. No. 25.

      For the following reasons, the hearing decision is affirmed in all respects.

                              Applicable Background

      Plaintiff’s complaint as filed simply identified a DIB decision without explaining
a basis for why the Commissioner’s decision should be reversed. See Dkt. 3.

      To the extent that Plaintiff amended her complaint through her verified

interrogatory responses, those responses [Dkt. No. 8] also do not provide a basis to

reverse the Commissioner’s decision – an administrative law judge’s (“ALJ”) decision

dated October 12, 2017, later affirmed by the Appeals Council on August 21, 2018.

      And, in her brief [Dkt. No. 26], Plaintiff explains her various medical conditions,

see id. at 1, and provides a physician’s letter dated April 17, 2019, explaining that she

“has multiple medical conditions that prevent her from working” and that “[s]he is

unable to do daily task[s] without assistance,” id. at 2. But she again does not provide

a basis for reversing the October 12, 2017 decision.

                          Legal Standards and Analysis

      Judicial review in social security cases is limited to determining whether the

Commissioner’s decision is supported by substantial evidence on the record as a whole

and whether the Commissioner applied the proper legal standards to evaluate the

evidence. See 42 U.S.C. § 405(g); Copeland v. Colvin, 771 F.3d 920, 923 (5th Cir. 2014);

Ripley v. Chater, 67 F.3d 552, 555 (5th Cir. 1995). Substantial evidence is “more than

a mere scintilla. It means such relevant evidence as a reasonable mind might accept

as adequate to support a conclusion.” Richardson v. Perales, 402 U.S. 389, 401 (1971);

accord Copeland, 771 F.3d at 923. The Commissioner, rather than the courts, must

resolve conflicts in the evidence, including weighing conflicting testimony and

determining witnesses’ credibility, and the Court does not try the issues de novo. See

Martinez v. Chater, 64 F.3d 172, 174 (5th Cir. 1995); Greenspan v. Shalala, 38 F.3d

                                           -2-
232, 237 (5th Cir. 1994). This Court may not reweigh the evidence or substitute its

judgment for the Commissioner’s but must scrutinize the entire record to ascertain

whether substantial evidence supports the hearing decision. See Copeland, 771 F.3d

at 923; Hollis v. Bowen, 837 F.2d 1378, 1383 (5th Cir. 1988). The Court “may affirm

only on the grounds that the Commissioner stated for [the] decision.” Copeland, 771

F.3d at 923.

      The Commissioner’s determination is afforded great deference. See Leggett, 67

F.3d at 564. Judicial review of the Commissioner’s findings is limited to whether the

decision to deny benefits is supported by substantial evidence and to whether the

proper legal standard was utilized. See Greenspan v. Shalala, 38 F.3d 232, 236 (5th

Cir. 1994); 42 U.S.C.A. § 405(g). Substantial evidence is “more than a mere scintilla.

It means such relevant evidence as a reasonable mind might accept as adequate to

support a conclusion.” Richardson v. Perales, 402 U.S. 389, 401 (1971).

      That Plaintiff is proceeding pro se in this appeal of the ALJ’s decision imposes

an additional layer of consideration for the Court.

      As other courts have recognized, a lay plaintiff is unfamiliar with legal terms of

art such as “substantial evidence” and lacks expertise in the rules governing Social

Security regulations. See Washington v. Barnhart, 413 F. Supp. 2d 784, 791 (E.D. Tex.

2006). Moreover, no statute, regulation, or court decision prescribes a precise analytical

model for pro se actions seeking judicial review of adverse administrative decisions by

the Commissioner. See Elam v. Barnhart, 386 F. Supp. 2d 746, 752 (E.D. Tex. 2005).

More often than not, pro se litigants in Section 405(g) appeals invite the Court to

                                           -3-
re-weigh the evidence and come to a different conclusion than did the Commissioner,

which the Court may not do. See Washington, 413 F. Supp. 2d at 791. Necessarily, the

level of scrutiny rests in each reviewing court’s sound discretion. See Elam, 386 F.

Supp. 2d at 753. But several universal principles factor logically into that equation.

      Courts must construe pro se pleadings and arguments liberally in light of a

party’s lay status but must maintain their role as neutral and unbiased arbiters. That

is, courts are not bound to “scour the record for every conceivable error,” but

fundamental fairness and interests of justice require that courts not disregard obvious

errors, especially when a lay litigant’s ignorance may cause legal errors to go

unrecognized. See id.

      To strike a fair balance, the undersigned follows courts before it in deciding to

engage in more than a superficial review of the Commissioner’s decision. See id. But,

since the Court is not an advocate, it has no duty to plumb the depths of every facet of

the administrative process. In the instant case, the undersigned elects to examine the

decision [Dkt. No. 8 at 19-28] to the same extent as the undersigned believes an

experienced lawyer would when advising a potential client regarding the advisability

of pursuing an action for judicial review. “This approach assumes that the practitioner

is experienced in the subject matter, and willing, but not compelled, to represent the

plaintiff. It further assumes that the practitioner’s first exposure to the case is after

the Commissioner’s decision has become final.” Elam, 386 F. Supp. 2d at 753.

      In following this approach, the undersigned will engage in three critical

inquiries:

                                           -4-
      1. Does the Commissioner’s decision generally reflect the protocol
      established in the Social Security Act, the Commissioner’s own
      regulations, and internal policies articulated in Social Security Rulings?

      2. Were the Commissioner’s critical fact findings made in compliance with
      applicable law?

      3. Does substantial evidence support those critical findings?

Washington, 413 F. Supp. 2d at 792.

      But, even affording Plaintiff the more lenient approach outlined immediately

above, because the Commissioner has followed the applicable protocol, regulations, and

polices; because the Commissioner’s fact finding complies with applicable law; and

because those findings are supported by substantial evidence, the hearing decision is

affirmed in all respects.

                                    Conclusion

      The hearing decision is affirmed in all respects, and any claim asserted against

the Commissioner is dismissed.

      SO ORDERED.

      DATED: March 12, 2020

                                       _________________________________________
                                       DAVID L. HORAN
                                       UNITED STATES MAGISTRATE JUDGE




                                         -5-
